Citation Nr: 1003679	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
mechanical low back pain with spondylolysis at L5 with mild 
disc bulge at L1 to L3-4 and muscle spasm (exclusive of a 
period of assigned temporary total rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from October 
1996 to October 2000.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which awarded service connection for a 
low back disorder and assigned an initial 10 percent rating, 
effective March 17, 2004.

In a February 2006 rating decision, the RO increased the 
evaluation for the low back disability to a 20 percent 
rating, effective March 17, 2004.  Nonetheless, the issue of 
entitlement to an increased evaluation for this disability 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In March 2009, the Veteran's service representative raised 
the issue of service connection for a neurological deficit 
secondary to a low back disability.  This matter is referred 
to the RO for appropriate action.

An April 2009 rating decision assigned a temporary total 
rating (TTR) of 100 percent, effective from January 10, 2008 
until February 29, 2008, based on surgery performed on the 
low back.

In September 2009 the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
September 2009 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A low back disorder (exclusive of a period of assigned 
temporary total rating) is manifested by full range of motion 
of the thoracolumbar spine with pain on forward flexion and 
muscle spasm without evidence of abnormal gait or abnormal 
spinal contour.


CONCLUSIONS OF LAW

The criteria for an initial rating in excess of 20 percent 
for mechanical low back pain with spondylolysis at L5 with 
mild disc bulge at L1 to L3-4 and muscle spasm (exclusive of 
a period of assigned temporary total rating) have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a low back disorder was received in March 2004.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
New York RO in correspondence dated in April 2004.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified his duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in April 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The claim for a higher initial evaluation for a low back 
disorder is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b) (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, VA 
treatment records, and employment-related records have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA spine examinations to assess 
the current nature of his low back disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2009) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Spine
523
7
Lumbosacral or cervical strain

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 
26, 2003).

            
 
38 C.F.R. § 4.71, PLATE V (2009).

Factual Background and Analysis

The Veteran is assigned an initial 20 percent rating for a 
low back disability (exclusive of a period of a temporary 
total rating from January 10, 2008 to February 29, 2008) 
effective March 17, 2004 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

In a private initial orthopedic evaluation report dated in 
September 2003 from L. R., M.D., the Veteran described pain 
and stiffness in his lower back that shifts from side to side 
at times.  Objective findings included no obvious angular 
deformities of the lumbar spine; forward flexion to 90 
degrees; squat and rotation right and left limited at the 
extremes bilaterally; mild tenderness to direct palpation 
about the lumbar spine with associated moderate to severe 
spasm extending into the gluteal region, right greater than 
left; intact neurovascularly.  The impression included 
mechanical lower back pain with acute spasms.

A private MRI (magnetic resonance imaging) report dated in 
December 2003 included findings of straightened lordosis, 
counterclockwise rotatory scoliosis, and bulging discs at L1-
2 and through L3-4 with thecal sac impingement.

Follow-up reports from Dr. L. R. dated from December 2003 to 
February 2004 included some tenderness to palpation of the 
paraspinal musculature with associated spasms.  In December 
2003, Dr. L. R. referred the Veteran to physical therapy for 
six weeks for mechanical low back pain with bulging discs.

Records from the Center for Rehabilitation dated in February 
2004 indicated that range of motion of the lumbosacral spine 
was within normal limits, but he continued to complain of 
burning and pain in his mid to low back with subsequent 
stiffness.

In a private neurosurgery evaluation from J. H., M.D., dated 
in March 2004, the Veteran described low back pain with a 
sensation of muscular spasm that was constant and worsened 
over time.  Reported objective findings included non-spastic 
gait, normal excursion of the lumbar spine in flexion and 
extension, no paraspinal muscular spasm, and normal alignment 
and lordosis seen on lumbar spine MRI in December 2003.

In a VA spine examination report dated in June 2004, the 
Veteran reported low back pain off and on.  He described his 
occupation as a hotel manager, a type of desk job.  Range of 
motion findings of the thoracolumbar spine were reported as 
forward flexion to 90 degrees, extension to 40 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
lateral rotation to 30 degrees with essentially no pain found 
on range of motion.  On repeated range of motion testing, no 
pain, weakness, or fatigue was observed.  In addition, there 
was no objective evidence of painful motion, spasm, weakness, 
or tenderness.  Other objective findings included normal 
gait, no scoliosis or kyphosis, no neurological abnormality, 
and negative intervertebral disc syndrome.  

In a follow-up neurosurgery evaluation report from J. H., 
M.D., dated in August 2004, the Veteran described chronic low 
back pain exacerbated by activity.  A pars block did not 
result in symptomatic relief, and Dr. J. H. recommended non-
operative treatment.

A statement from a private chiropractor, H. R., D.C., 
received in September 2004 described orthopedic, 
neurological, and x-ray findings, including a decreased disc 
space at L5-1, but did not include range of motion findings.  
He indicated that he would be treating the Veteran two to 
three times a week for a lumbar back syndrome.

In an August 2005 notice of disagreement with the initial 10 
percent rating assigned for his low back disability, the 
Veteran asserted that the disability rating should be higher 
because he is "missing a tailbone" in his lower back and 
had to turn down a job offer with the New York Department of 
Corrections due to major back problems.

In a private physical evaluation report from S. Mc.C., M.D., 
dated in May 2005, the Veteran reported chronic lower back 
pain in the mid-lumbar region with attacks about three times 
a week that last about half an hour.  He denied any 
limitation in daily activities.  Reported objective findings 
included normal gait; smooth lumbar range of motion without 
pain, including extension and rotation maneuvers; lumbar 
spine non-tender to palpation; and neurological examination 
normal for motor, sensory, and reflex findings.  X-ray and 
MRI studies were reviewed, which showed spondylolysis at L5 
and no major disc herniation or stenosis.

A rating decision dated in February 2006 increased the low 
back disability evaluation to 20 percent, effective March 17, 
2004, based on "muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis." 

A VA Medical Center (VAMC) inquiry dated in November 2006 
showed that the Veteran was last seen in June 2004 for a VA 
examination.

A copy of correspondence from the City of New York to the 
Veteran dated in March 2007 requested a complete evaluation 
from a Board Certified orthopedic specialist, medical records 
relative to a back injury, and any medical records of 
disability.

A Return to Work memorandum from Throgs Neck Multi Care, 
P.C., dated in April 2007 indicated that the Veteran had been 
under the care of an orthopedic surgeon for lumbar spine 
strain and status post right knee arthroscopy and was able to 
return to work immediately and resume regular activities with 
no limitations.

A letter from the United States Postal Service (USPS) dated 
in April 2007 notified the Veteran that medical restrictions 
relative to his lower back, including no daily prolonged 
and/or repetitive bending, lifting, and/or twisting at the 
waist, were not congruent with the position of part-time 
flexible City Carrier.  A letter from the Office of Personnel 
Management (OPM) dated in June 2007 notified him that he was 
tentatively not qualified for the position of City Carrier 
due to a medical or physical condition.

A letter from the City of New York dated in June 2007 
notified the Veteran that he was medically not qualified 
(orthopedic) for the position of correction officer.

A private lumbar MRI report from Park Avenue Radiologists 
dated in July 2007 listed findings of disc desiccation with 
minimal bulge at L5-S1 with no significant facet spondylosis 
and no spinal stenosis; and normal intervertebral disc at L4-
L5, L3-L4, L2-L3, and L1-L2.

A Return to Work memorandum from Throgs Neck Multi Care, 
P.C., dated in August 2007 again indicated that the Veteran 
had been under the care of an orthopedic surgeon for lumbar 
spine strain and status post right knee arthroscopy and was 
able to return to a regular eight-hour workday the following 
day.  He was allowed to lift, bend, pull, push, squat, and 
carry without restrictions or limitations.	

A statement from W. M., M.D., dated in August 2007 indicated 
that the Veteran was scheduled to undergo a lumbar posterior 
spinal fusion with instrumentation and bone graft, lumbar 
laminectomy in September 2007 at Lenox Hill Hospital.  A 
physical examination report from Dr. W. M. dated in September 
2007 listed objective findings that included posture, 
balance, and gait within normal limits; no spinal deformity 
observed; lumbar range of motion painful in all planes of 
motion; and no gross deficits of neurologic function.  A 
subsequent statement from Dr. W. M. dated in December 2007 
reported that the Veteran was scheduled for surgery for 
lumbar spondylolisthesis in January 2008.  The January 2008 
operation report listed a postoperative diagnosis of 
bilateral L5 spondylolysis with resulting segmental 
instability, L5-S1.  The surgeon, W. M., M.D., instructed in 
a letter dated in January 2008 that the Veteran should 
refrain from work until further notice.  As noted, the 
Veteran was awarded a TTR from January 10, 2008 to February 
29, 2008.

The Veteran submitted multiple private insurance records, 
medical bills, and copies of spine images following his 
surgery.

In correspondence dated in July 2008, the RO provided the 
Veteran with the rating criteria for lumbosacral or cervical 
strain, including the general rating formula for diseases and 
injuries of the spine.

A notice from the New York City Police Department (NYPD) 
dated in September 2008 indicated that the Veteran was 
medically disqualified from employment with the NYPD due to 
spinal fusion on the lower back.  An appeal of his medical 
disqualification was acknowledged in a letter dated in 
October 2008.

In a VA spine examination report dated in September 2008, the 
Veteran described low back pain lasting from 15 to 30 minutes 
that includes sharp pain with radiation down into the right 
leg.  He took Tylenol for pain with moderate response, but 
the pain returned when the medications wore off.  He denied 
any flare-ups.  He indicated that his employment as a desk 
attendant at a hotel required standing for eight hours, and 
when the pain began, he needed to sit to alleviate symptoms.  
He had been denied employment due to back problems. He could 
accomplish activities of daily living without difficulty.  He 
used to work out, but could no longer do so.  Reported range 
of motion findings of the thoracolumbar spine included 
forward flexion to 90 degrees with pain throughout the entire 
arc and alleviated in a neutral stance, extension to 30 
degrees, left and right lateral flexion to 30 degrees, and 
left and right lateral rotation to 30 degrees; there was no 
change or additional limitation by pain, fatigue, weakness, 
or lack of endurance on repeated use.  

Additional objective findings included tenderness over the 
surgical wound, which was well healed; muscle spasm or 
guarding was present, but not severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; no ankylosis; no 
neurological abnormalities; and no intervertebral disc 
syndrome.  No incapacitating episodes during the past 12-
month period were noted (with the exception of the period of 
TTR following the January 2008 lumbar back surgery).  Lumbar 
spine x-ray findings included bilateral transpedicular screws 
seen at the L5 and S1 levels; reduction in the disc space 
seen at the L5/S1 level; and right lamina of the S1 vertebral 
not seen, which could suggest hemilaminectomy status.  The 
diagnosis was status post lumbar spine fusion for 
degenerative disc disease with continued pain over surgical 
site.  

The examiner commented that the Veteran currently had 
continued post surgical site tenderness and pain that 
occurred throughout the entire arc of forward flexion with no 
motor or sensory deficits to his lower extremities.  He also 
had complete and full range of motion on examination.  He 
added that it was difficult to precisely pin point at what 
degree any functional impairment occurred when the Veteran 
had full range of motion, but with pain throughout the entire 
arc of forward flexion.

An additional letter from the NYPD dated in January 2009 
notified the Veteran that he was medically disqualified from 
employment with the Department due to a spinal fusion.	

In a March 2009 letter to the Commissioners, the City of New 
York explained that although the Veteran stated that since 
his back surgery in January 2008 he exercises at least four 
times a week with no difficulty and took the agility exam for 
school safety in July 2008 with no difficulties, individuals 
with hardware or spinal instrumentation are at risk of 
infections as well as breakage of the screws or rods and 
displacement or dissociation of the individual components of 
the instrumentation construct.  As a result, applicants 
presenting with spinal fusion of the lower back could not be 
expected to safely perform the essential duties of police 
officer, as the nature of their condition could pose a 
serious threat to themselves and the public.  In addition, 
the City explained that uniformed members of the NYPD who 
have lumbar spine fusion were considered unfit for full duty 
by the Article II Disability Board.  In a separate letter 
dated in March 2009, the Commissioners affirmed the decision 
reached by the NYPD.

In a statement dated in June 2009, the Veteran's service 
representative alleged that the [September 2008] VA spine 
examination did not consider aggravation and limited range of 
motion due to pain.

As an initial matter, the Board finds that the Veteran is 
competent to describe pain and observable symptoms related to 
his low back disability.  See 38 C.F.R. § 3.159(a)(2) (2009) 
(defining "competent lay evidence").  The Board also finds 
that his statements and complaints regarding pain are 
credible because they are generally consistent throughout the 
record.  However, his statement to the VA examiner in 
September 2008 that he can no longer exercise due to back 
pain is not credible because in his efforts to obtain 
employment with the NYPD, he apparently stated that "since 
his back surgery in January 2008 he exercises at least four 
times a week with no difficulty and took the agility exam for 
school safety in July 2008 with no difficulties."  In 
addition, although objective medical findings have documented 
pain on forward flexion, the pain has not been shown to limit 
his range of motion, including on repetition.

Instead, the aforementioned evidence reflects that the range 
of motion of the thoracolumbar spine has consistently been 
within normal limits (exclusive of the period of TTR).  In 
addition, while competent medical evidence showed that he had 
muscle spasm and tenderness in 2003 and early 2004, those 
symptoms were never demonstrated to result in abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, criteria required for a 20 percent rating.  As a 
result, these findings meet the criteria for a 10 percent 
rating based on muscle spasm that did not result in abnormal 
gait under Diagnostic Code 5237, but do not warrant a higher 
rating because at no time does the objective evidence 
(exclusive of a period of TTR) reflect forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, the criteria for a 20 percent 
rating under Diagnostic Code 5237.  

The Board has also considered any functional loss due to pain 
and other factors; however, given the minimal objective 
findings, no higher rating on this basis is warranted.   See 
38 C.F.R. §§ 4.40,4.45 and DeLuca, 8 Vet. App. at 204-07.  
Even considering demonstrated pain on motion during the 
September 2008 VA examination, the evidence simply does not 
support assignment of a higher rating under Diagnostic Code 
5237 because the pain, including on repetition, did not 
result in any demonstrated loss of motion or functional loss.  
In short, there is no medical evidence that the Veteran's low 
back pain is so disabling actually or effectively to result 
in a loss of range of motion, an abnormal gait, or an 
abnormal spinal contour - the alternative requirements for a 
20 percent rating under Diagnostic Code 5237.

It follows that as these criteria are not met, an even higher 
rating is not warranted, and the claim for a rating in excess 
of 20 percent for a low back disability must be denied.  
Nevertheless, the Board will not disturb the RO's favorable 
rating.

The Board has also considered whether the evidence supports a 
higher rating under the schedular criteria for intervertebral 
disc syndrome, but finds that none of the medical records 
shows this diagnosis or that any physician prescribed bed 
rest for acute signs and symptoms due to intervertebral disc 
syndrome.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, 
current diagnosis, and demonstrated symptomatology).  
Therefore, the Board finds that the RO properly rated the low 
back disability under Diagnostic Code 5237 rather than 5243, 
the criteria for intervertebral disc syndrome based on 
incapacitating episodes.

Finally, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected low back 
disability, including a surgical scar, that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
has presented competent evidence that he is medically 
disqualified for the positions of City Carrier with the USPS 
and of police officer with the NYPD, objective medical 
findings are not indicative of any unusual or marked 
interference with any current employment as a hotel desk 
attendant beyond that contemplated in the assigned 20 percent 
rating.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board acknowledges the Veteran and his representative's 
contentions that his low back disability is more severely 
disabling.  However, the preponderance of the evidence is 
against the claim for rating in excess of 20 percent.  
Therefore, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a rating in excess of 20 percent for a low back 
disability.  Therefore, entitlement to an increased rating 
for a low back disability for not warranted and must be 
denied.  The Board has considered staged ratings under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  
 

ORDER

Entitlement to an initial rating in excess of 20 percent for 
mechanical low back pain with spondylolysis at L5 with mild 
disc bulge at L1 to L3-4 and muscle spasm (exclusive of a 
period of assigned temporary total rating) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


